IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


JASON ROBERT PAUL AND JOAN PAUL: No. 255 WAL 2016
                               :
                               :
           v.                  : Petition for Allowance of Appeal from
                               : the Order of the Commonwealth Court
                               :
DEPARTMENT OF HUMAN SERVICES   :
OF THE COMMONWEALTH; SOMERSET :
COUNTY CHILD PROTECTIVE        :
SERVICES; EXECUTIVE BRANCH OF  :
THE COMMONWEALTH OF            :
PENNSYLVANIA; OFFICE OF        :
ATTORNEY GENERAL; AND          :
SOMERSET BOROUGH POLICE        :
DEPARTMENT                     :
                               :
                               :
PETITION OF: JASON ROBERT PAUL


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of November, 2016, the Petition for Allowance of Appeal

is DENIED.